MEMORANDUM **
Maria Selsa Chavando, proceeding pro se, petitions for review of the Board of Immigration Appeals’ (“BIA”) April 12, 2004, denial of her motion to reconsider the BIA’s decision affirming an immigration judge’s denial of her cancellation of removal application. We lack jurisdiction to consider Chavando’s contentions because they pertain solely to the BIA’s denial of her cancellation of removal application, for which she did not file a separate petition for review. See 8 U.S.C. § 1252(b)(1); Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996). Chavando has waived any contentions regarding the BIA’s denial of her motion to reconsider by failing to raise them in her brief. See Cedano-Viera v. Ashcroft, 324 F.3d 1062, 1066 n. 5 (9th Cir.2003).
PETITION DISMISSED IN PART, DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.